Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has submitted Remarks filed November 4th, 2021, amending claims 1 and 8 and adding claims 15-20. Claims 1, 4, 7-9, and 11 to 20 remain pending.  
Regarding claim 1, Applicant traverses the rejection to “a friction rear protrusion formed at each of the one or more horizontal wings and protruded rearward from a rear end of the one or more horizontal wings; … wherein the friction contact part has a diameter larger than a width of the inducement insertion part”, noting the empty space formed as a result of the friction rear protrusion. Examiner notes that the claims have been amended and Osada has been annotated to further clarify.
Applicant also traverses the use of Parker, noting Figure 4 is improperly asserted. However, in Figure 4 of Parker, it has been noted that the o-ring (34) has been sized for frictional engagement with an inducement insertion part (21, column 3 line 22 to 27: The shaft 32, the O-ring 34 and the aperture defined by the wall 21 are dimensioned such that there is sufficient frictional engagement to allow the shaft 32 to rotate yet maintain the louver assembly 23 in any selected position of rotation with respect to the housing 10, Figure 4).
Therefore, the arguments regarding claim 1 have been considered but are moot because the claim has been amended and the new grounds of rejection is presented below in the current Office Action. 
Regarding claim 8, the arguments have been considered but are moot because the claim has been amended and the new grounds of rejection is presented below in the current Office Action.
Regarding claim 9, the arguments have been considered but are moot because the independent claim 1 has been amended and the new grounds of rejection is presented below in the current Office Action.
Regarding claim 13, the arguments have been considered but are moot because the claims have been amended and the new grounds of rejection is presented below in the current Office Action.
Regarding the new claims 15 to 20, the current Office Action addresses them below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, the claims cites “wherein the friction-side protrusion and the friction contact part are configured to be injection-molded as one body” in lines 3 and 4 and later claims “a protrusion fixing part protruded laterally from an end of the protrusion rod part, and which prevents 
However, although it may be obvious to a person having ordinary skill in the art to recognize how the friction contact part and friction-side protrusion may be injection molded as one body or alternatively as two separate parts and coupled to each other, it is not immediately apparent how the apparatus would meet both limitations of being separate pieces and a single piece simultaneously. Because specification does not sufficiently describe the combination of the two limitations, claim 18 is rejected. 
Regarding claims 19 and 20, both cite the limitation: “a plurality of vertical wings which have a length in a top-to-bottom direction and which adjust airflow from side to side” (in claim 19 lines 1 to 2 and used in claim 20 lines 1 and 2). The specification merely states “a plurality of vertical wings which have a length in a top-to-bottom direction and which adjust airflow from side to side”, includes Figures 1 and 6, and notes that “one of the horizontal wings 30 may have a knob 60 for manipulation.” However, how the knob on the horizontal wing is used to manipulate the vertical wings to adjust airflow side to side is not sufficiently described. Furthermore, the two prongs illustrated in Figure 6 that may or may not be necessary for the vertical wings to adjust airflow from side to side are not sufficiently described in the specification and may even serve a separate purpose than what Examiner believes Applicant has intended. Therefore, the claims 19 and 20 are rejected.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claims cites “wherein the friction-side protrusion and the friction contact part are configured to be injection-molded as one body” in lines 3 and 4 and later claims “a protrusion fixing part protruded laterally from an end of the protrusion rod part, and which prevents separation of the friction contact part surrounding the protrusion rod part” in lines 8 and 9. 
However, although it may be obvious to a person having ordinary skill in the art to recognize how the friction contact part and friction-side protrusion may be injection molded as one body or alternatively as two separate parts and coupled to each other, it is not immediately apparent how the apparatus would meet both limitations of being separate pieces and a single piece simultaneously. For Examination purposes, Examiner interprets “wherein the friction-side protrusion and the friction contact part are configured to be injection-molded as one body” in lines 3 and 4 and “a protrusion fixing part protruded laterally from an end of the protrusion rod part, and which prevents separation of the friction contact part surrounding the protrusion rod part” in lines 8 and 9 to mean that “the friction-side protrusion and the friction contact part are configured to be injection-molded as one body which would prevent separation of the friction contact part surrounding the protrusion rod part because they are integral to each other.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 11, 14 to 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamio (US Patent No. 6652371) in view of Osada (US Publication No. 20040002298) and Parker (US Patent No. 4750410).
Regarding Claim 1, Kamio teaches an air vent for a vehicle (Figure 19), comprising: a housing (11); one or more guides (15 and 14) formed in the housing (11); one or more horizontal wings (13) mounted on the guide (15 and 14) such that a front end of the one or more horizontal wings (13a, Figure 19) is configured to be rotatable and is configured to adjust airflow up and down (Figure 21 with column 8 line 62 to column 9 line 2 and Figure 23 with column 9 lines 17 to 24); and a friction part (3b) formed on a rear end of the one or more horizontal wings (13, Figure 19), and which is configured to move in a curved direction (14b shape, column 7 lines 49 to 52) while coming in contact with the guide (15 and 14), and which is configured to fix the one or more horizontal wings when an external force is removed (column 8 lines 52 to 61 and column 9 lines 9 to 11), wherein the guide (15 and 14) comprises: a guide body disposed in the housing (11, Figure 19); a guide mounting part (14a) formed on the guide body (15 and 14), such that the one or more horizontals wing (13) are rotatably mounted on the guide mounting part (14a); and a guide inducement part (void of 14b) formed on the guide body (15 and 14), such that the friction part (3b) is inserted into the guide inducement part (void of 14b) and is configured to move within the guide inducement part (14b), and wherein the guide inducement part (void of 14b) comprises: an inducement protrusion (14 as a whole) protruded to an inside of the guide body (14 sits on the inside of 15); and an inducement insertion part (inner surfaces of 14b) formed in the inducement protrusion (14 as a whole) and having a slot (14b), such that the friction part (3b) is inserted into the inducement insertion part (inner surfaces of 14b).
[AltContent: textbox (Kamio: Figure 19)]
    PNG
    media_image1.png
    467
    618
    media_image1.png
    Greyscale

However, Kamio does not expressly teach wherein the friction part comprises: a friction rear protrusion formed at one of the one or more horizontal wings; a friction-side protrusion protruded laterally from the friction rear protrusion; and a friction contact part mounted on the friction-side protrusion, and inserted into the inducement insertion part to maintain contact with the inducement insertion part, wherein the friction contact part is made of a softer material than the inducement insertion part, wherein the friction contact part has a diameter larger than a width of the inducement insertion part, and wherein the friction contact part is configured to move in a curved direction when in contact with the inducement insertion part.
Osada teaches wherein the friction part comprises (annotated Figure 12): a friction rear protrusion formed at each of the one or more horizontal wings (annotated Figure 12, 108, paragraph 0071); and protruded rearward from a rear end (annotated Figure 12, understood to be portion beyond back of 108) of the one or more horizontal wings (annotated Figure 12, 108); a friction-side protrusion (112) protruded laterally from the friction rear protrusion (annotated Figure 12) so surfaces of the louvers in the fully closed state form a continuous surface (paragraph 0015).
[AltContent: textbox (Osada: Figure 12)] 
    PNG
    media_image2.png
    378
    417
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the wings of Kamio to include wherein the friction part comprises: a friction rear protrusion formed at one of the one or more horizontal wings; a friction-side protrusion protruded laterally from the friction rear protrusion in view of the teachings of Osada so surfaces of the louvers in the fully closed state form a continuous surface.
Parker teaches the technique of adding a friction contact part to a shaft (34, Figure 4) to rotate yet maintain the louver assembly in any selection position of rotation with respect to the housing (column 3 line 14 to 55).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings with the known technique of adding a friction contact part to a shaft in view of the teachings of Parker, thereby yielding the predictable result of and a friction contact part mounted on the friction-side protrusion, and inserted into the inducement insertion part to maintain contact with the inducement insertion part, wherein the friction contact part is made of a softer material than the inducement insertion part, wherein the friction contact part has a diameter larger than a width of the inducement insertion part, and wherein the friction contact part is configured to move in a curved direction when in contact with the inducement insertion part.
For clarity, Kamio in view of Osada teach almost all of the claimed structure but does not expressly teach the specific structure of the claimed friction part. Parker teaches the technique of adding an o-ring to control rotation around a horizontal axis of an air vent to rotate yet maintain the louver assembly in any selection position of rotation with respect to the housing. Because they have the same motivation, it would be obvious to a person having ordinary skill in the art to add a friction contact part to the combined teachings, thereby teaching the remaining structure of the claimed invention: and a friction contact part mounted on the friction-side protrusion (the o-ring of Parker would go around the friction-side protrusion of the combined invention: column 3 lines 35 to 40), and inserted into the inducement insertion part to maintain contact with the inducement insertion part (column 3 lines 35 to 40), wherein the friction contact part is made of a softer material than the inducement insertion part (column 3 line 28 to 31: rubber), wherein the friction contact part has a diameter larger than a width of the inducement insertion part (column 3 line 22 to 27: dimensioned such that there is sufficient frictional engagement, Figure 4), and wherein the friction contact part is configured to move in a curved direction when in contact with the inducement insertion part (although Parker does not expressly teach this limitation as a whole, adding the friction contact part in a similar manner as presented in Parker would yield the predictable result of the friction contact part of residing in the inducement insertion part of the combined invention which has a curved shape).
Regarding Claim 4, as applied to claim 1, the combined teachings further teach the air vent of claim 1, wherein each of the one or more horizontal wings (Kamio: 13) comprises: a wing front end part disposed between the guide body (Kamio: 15 and 14) and covering the inducement protrusion (Kamio: 14 as a whole); … and a wing coupling part (Kamio: 3a, 13a) formed on the wing front end part (Kamio: 13), and is configured to be rotatably pin-coupled to the guide mounting part (Kamio: Figure 19).
However, the combined teachings do describe but do not expressly teach a wing rear end part extended rearward from the wing front end part so as not to interfere with the guide inducement part, and having the friction part formed thereon.
Osada further teaches a wing rear end part (108b) extended rearward from the wing front end part (front side of 108), having a smaller length than the wing front end part (Figure 12) so as not to interfere with the guide inducement part (14), and having the friction part formed thereon (112 and protrusion to which 112 is attached to, annotated Figure 12) so surfaces of the louvers in the fully closed state form a continuous surface (paragraph 0015).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include a wing rear end part extended rearward from the wing front end part, having a smaller length than the wing front end part so as not to interfere with the guide inducement part, and having the friction part formed thereon in view of the further teachings of Osada so surfaces of the louvers in the fully closed state form a continuous surface.
Regarding Claim 7, as applied to claim 1, the combined teachings teach the invention as described above but are do not expressly teach wherein the friction contact part has a ring shape to cover the friction-side protrusion, and is made of an elastic material or rubber.
	Parker further teaches wherein the friction contact part (34) has a ring shape (“o-ring”, Figure 4) to cover the friction-side protrusion (shaft, 32), and is made of an elastic material or rubber (column 3 lines 28 to 31) to rotate yet maintain the louver assembly in any selection position of rotation with respect to the housing (column 3 line 14 to 55).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the friction contact part has a ring shape to cover the friction-side protrusion, and is made of an elastic material or rubber in view of the further teachings of Parker to rotate yet maintain the louver assembly in any selection position of rotation with respect to the housing.
Regarding Claim 11, as applied to claim 1, the combined teachings further teaches wherein the inducement insertion part (Kamio: inner surfaces of 14b) is formed having a curved shape such as to have a length in a circumferential direction of a circular arc of a radius R corresponding to a distance from the guide mounting part (Kamio: column 7 lines 49 to 52).
Regarding claim 14, as applied to claim 4, the combined teachings teach the invention as described above but are silent on wherein the wing rear end and the friction rear protrusion are connected to each other to form a friction reinforcement part for reinforcing a stiffness of the friction rear protrusion.
Osada further teaches wherein the wing rear end (108b) and the friction rear protrusion (protrusion to which 112 is attached to, annotated Figure 12) are connected to each other to form a friction reinforcement part for reinforcing a stiffness of the friction rear protrusion so surfaces of the louvers in the fully closed state form a continuous surface (paragraph 0015).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the wing rear end and the friction rear protrusion are connected to each other to form a friction reinforcement part for reinforcing a stiffness of the friction rear protrusion in view of the further teachings of Osada so surfaces of the louvers in the fully closed state form a continuous surface.
Regarding claim 15, as applied to claim 4, the combined teachings teach the invention as described above but do not expressly teach wherein the wing rear end part had a first end and a second end, and wherein the first and second ends of the wing rear end part are disposed adjacent to the inducement protrusion.
Osada further teaches wherein the wing rear end part (annotated Figure 12) has a first end and a second end (annotated Figure 12), and wherein the first and second ends of the wing rear end part are disposed adjacent to the inducement protrusion (14, Figure 4) so surfaces of the louvers in the fully closed state form a continuous surface (paragraph 0015).


    PNG
    media_image3.png
    391
    494
    media_image3.png
    Greyscale

 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the wing rear end part has a first end and a second end, and wherein the first and second ends of the wing rear end part are disposed adjacent to the inducement protrusion in view of the further teachings of Osada so surfaces of the louvers in the fully closed state form a continuous surface.
Regarding claim 16, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the friction part further comprises a friction reinforcement part connecting the friction rear protrusion and the one or more horizontal wings for reinforcing a stiffness of the friction rear protrusion. 
Osada further teaches wherein the friction part (annotated Figure 12) further comprises a friction reinforcement part connecting the friction rear protrusion (annotated Figure 12) and the one or more horizontal wings (annotated Figure 12) for reinforcing a stiffness of the friction rear protrusion.
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the friction part further comprises a friction reinforcement part connecting the friction rear protrusion and the one or more horizontal wings in view of the further teachings of Osada for reinforcing a stiffness of the friction rear protrusion.
For clarity, the combined teachings teach most of the claimed limitations. Osada further teaches a friction reinforcement part as a separate feature that connects a horizontal wing with the friction rear protrusion.  Because the friction part is used in tandem with a link, much like the Applicant’s, in order to provide wind to the inside of the car (paragraph 0077), it would be obvious to person having ordinary skill in the art to modify the combined teachings to include a friction reinforcement part as claimed to yield the predictable result of reinforcing a stiffness of the friction rear protrusion.
Regarding claim 17, as applied to claim 16, the combined teachings teach the invention as described above but do not expressly teach wherein the reinforcement part is respectively connected to the inner surface of the friction rear protrusion and the rear end surface of the one or more horizontal wings.
Osada further teaches teach wherein the reinforcement part (annotated Figure 12) is respectively connected to the inner surface of the friction rear protrusion and the rear end surface of the one or more horizontal wings (annotated Figure 12) to provide a ventilator which is capable of obtaining a more perfectly fully closed state of a supply opening (paragraph 0008).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the reinforcement part is respectively connected to the inner surface of the friction rear protrusion and the rear end surface of the one or more horizontal wings in view of the further teachings of Osada to provide a ventilator which is capable of obtaining a more perfectly fully closed state of a supply opening.
For clarity, the combined teachings teach much of the claimed limitations. Osada further teaches that the reinforcement part connects the friction rear protrusion with the back of the horizontal wing. Because the back of the wing has a critical crank shape so that the ventilator can be fully closed (not interfere with the link, Figure 11), it would have been obvious to a person having ordinary skill in the art to modify the combined teachings to include the reinforcement part to yield the predictable result of the wing not interfering with the link when in operation. 
Regarding claim 19, the combined teachings teach the invention as described above but do not expressly teach further comprising: a plurality of vertical wings which have a length in a top-to-bottom direction and which adjust airflow from side to side, wherein a front end of each of the plurality of vertical wings is disposed closer to the rear end of the one or more horizontal wings than the rear end of the friction rear protrusion.
Osada further teaches further comprising: a plurality of vertical wings (4) which have a length in a top-to-bottom direction and which adjust airflow from side to side (paragraph 0050: A louver 4 of a lengthwise direction is provided inside the case 1. The louver 4 freely turns left and right about upper and lower fulcrums 5 so as to change an air supply direction from left to right.), wherein a front end of each of the plurality of vertical wings (4) is disposed closer to the rear end of the one or more horizontal wings (108) than the rear end of the friction rear protrusion (annotated Figure 12, Figure 9) to provide air-conditioning registers which exhibit a high air-conditioning air directivity in adjusting the blowing direction (paragraph 0035).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising: a plurality of vertical wings which have a length in a top-to-bottom direction and which adjust airflow from side to side, wherein a front end of each of the plurality of vertical wings is disposed closer to the rear end of the one or more horizontal wings than the rear end of the friction rear protrusion in view of the further teachings of Osada to provide air-conditioning registers which exhibit a high air-conditioning air directivity in adjusting the blowing direction.
Regarding claim 20, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach further comprising: a plurality of vertical wings which have a length in a top-to-bottom direction and which adjust airflow from side to side, wherein a front end of each of the plurality of vertical wings is disposed adjacent to the rear end of the one of more horizontal wings.
Osada further teaches further comprising: a plurality of vertical wings (4) which have a length in a top-to-bottom direction and which adjust airflow from side to side (paragraph 0050: A louver 4 of a lengthwise direction is provided inside the case 1. The louver 4 freely turns left and right about upper and lower fulcrums 5 so as to change an air supply direction from left to right.), wherein a front end of each of the plurality of vertical wings (4) is disposed adjacent to the rear end of the one of more horizontal wings (108, Figure 9, annotated Figure 12) to provide air-conditioning registers which exhibit a high air-conditioning air directivity in adjusting the blowing direction (paragraph 0035).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising: a plurality of vertical wings which have a length in a top-to-bottom direction and which adjust airflow from side to side, wherein a front end of each of the plurality of vertical wings is disposed adjacent to the rear end of the one of more horizontal wings in view of the further teachings of Osada to provide air-conditioning registers which exhibit a high air-conditioning air directivity in adjusting the blowing direction.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamio (US Patent No. 6652371) in view of Osada (US Publication No. 20040002298) and Parker (US Patent No. 4750410) as applied to claim 1 in further view of Tsuda (US Patent No. 5482506).
Regarding Claim 8, the combined teachings teach the invention as described above but do not expressly teach wherein the friction-side protrusion comprises: a protrusion rod part formed through the friction contact part; and a protrusion fixing part protruded laterally from an end of the protrusion rod part, and which prevents separation of the friction contact part surrounding the protrusion rod part. 
Tsuda teaches wherein the friction-side protrusion (17) comprises: a protrusion rod part (20) formed through the friction contact part (23); and a protrusion fixing part (21) protruded laterally from an end of the protrusion rod part (20), and which prevents separation of the friction contact part surrounding the protrusion rod part (Figure 3) to interlock the blade with the link (column 5 lines 5 to 9, Figure 3).
[AltContent: textbox (Tsuda: Figure 3)]
    PNG
    media_image4.png
    447
    377
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the friction-side protrusion comprises: a protrusion rod part formed through the friction contact part; and a protrusion fixing part protruded laterally from an end of the protrusion rod part, and which prevents separation of the friction contact part surrounding the protrusion rod part in view of the teachings of Tsuda to interlock the blade with the link.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamio (US Patent No. 6652371) in view of Osada (US Publication No. 20040002298), Parker (US Patent No. 4750410), and Tsuda (US Patent No. 5482506) as applied to claim 8 in further view of Davis (US Patent No. 6685555).
Regarding Claim 12, the combined teachings teach the invention as described above but do not expressly teach wherein the protrusion fixing part surrounds an end of the protrusion rod part.
Davis teaches wherein the protrusion fixing part (30) surrounds an end of the protrusion rod part (29) to provide a desired frictional engagement between the link and the vanes (column 2 lines 40 to 41).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the protrusion fixing part surrounds an end of the protrusion rod part in view of the further teachings of Davis to provide a desired frictional engagement between the link and the vanes.
Regarding Claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the protrusion fixing part is formed having an annular shape with a first width on one half of the end of the protrusion rod part, and having an annular shape with a second width on an opposite half of the end of the protrusion rod part, wherein the second width is greater than the first width.
Tsuda further teaches wherein the protrusion fixing part (21) is formed having an annular shape with a first width on one half of the end of the protrusion rod part (20, Figure 14, column 7 lines 42 to 50), and having an annular shape with a second width on an opposite half of the end of the protrusion rod part, wherein the second width is greater than the first width (Figure 5) to interlock the blade with the link (column 5 lines 5 to 9, Figure 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the protrusion fixing part is formed having an annular shape with a first width on one half of the end of the protrusion rod part, and having an annular shape with a second width on an opposite half of the end of the protrusion rod part, wherein the second width is greater than the first width in view of the further teaching of Tsuda to interlock the blade with the link.
[AltContent: textbox (Tsuda: Figure 14)] 
    PNG
    media_image5.png
    577
    487
    media_image5.png
    Greyscale

Additionally, Applicant has not disclosed wherein the protrusion fixing part is formed having an annular shape with a first width on one half of the end of the protrusion rod part, and having an annular shape with a second width on an opposite half of the end of the protrusion rod part, wherein the second width is greater than the first width does anything more than produce the predictable result of preventing separation of the friction contact part covering the is protrusion rod part (Applicant’s specification [0053] and claim 8). Since it has been held that changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed, to modify the protrusion fixing part (slip-off preventing projection 21) of Tsuda and meet the claimed limitations in order to provide the predictable result of interlocking the blade with the link (column 5 lines 5 to 9, Figure 3).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamio (US Patent No. 6652371) in view of Osada (US Publication No. 20040002298) and Parker (US Patent No. 4750410) as applied to claim 1 in further view of Davis (US Patent No. 6685555).
Regarding Claim 9, the combined teachings teach the invention as described above but does not expressly teach wherein the friction-side protrusion and the friction contact part are configured to be injection-molded as one body.
Davis teaches the technique that the vanes as a whole may be made of an injection molded thermoplastic material (column 2 lines 52 to 61) so each vane may have any suitable configuration to facilitate interconnection (column 2 lines 62 to 66).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of the vanes as a whole may be made of an injection molded thermoplastic material in view of the teachings of Davis so each vane may have any suitable configuration to facilitate interconnection, thereby yielding the predictable result of wherein the friction-side protrusion and the friction contact part are configured to be injection-molded as one body.
Claims 1 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kamio (US Patent No. 6652371) in view of Osada (US Publication No. 20040002298) and Davis (US Patent No. 6685555).
Regarding Claim 1, Kamio teaches an air vent for a vehicle (Figure 19), comprising: a housing (11); one or more guides (15 and 14) formed in the housing (11); one or more horizontal wings (13) mounted on the guide (15 and 14) such that a front end of the one or more horizontal wings (13a, Figure 19) is configured to be rotatable and is configured to adjust airflow up and down (Figure 21 with column 8 line 62 to column 9 line 2 and Figure 23 with column 9 lines 17 to 24); and a friction part (3b) formed on a rear end of the one or more horizontal wings (13, Figure 19), and which is configured to move in a curved direction (14b shape, column 7 lines 49 to 52) while coming in contact with the guide (15 and 14), and which is configured to fix the one or more horizontal wings when an external force is removed (column 8 lines 52 to 61 and column 9 lines 9 to 11), wherein the guide (15 and 14) comprises: a guide body disposed in the housing (11, Figure 19); a guide mounting part (14a) formed on the guide body (15 and 14), such that the one or more horizontals wing (13) are rotatably mounted on the guide mounting part (14a); and a guide inducement part (void of 14b) formed on the guide body (15 and 14), such that the friction part (3b) is inserted into the guide inducement part (void of 14b) and is configured to move within the guide inducement part (14b), and wherein the guide inducement part (void of 14b) comprises: an inducement protrusion (14 as a whole) protruded to an inside of the guide body (14 sits on the inside of 15); and an inducement insertion part (inner surfaces of 14b) formed in the inducement protrusion (14 as a whole) and having a slot (14b), such that the friction part (3b) is inserted into the inducement insertion part (inner surfaces of 14b).
[AltContent: textbox (Kamio: Figure 19)]
    PNG
    media_image1.png
    467
    618
    media_image1.png
    Greyscale

However, Kamio does not expressly teach wherein the friction part comprises: a friction rear protrusion formed at one of the one or more horizontal wings; a friction-side protrusion protruded laterally from the friction rear protrusion; and a friction contact part mounted on the friction-side protrusion, and inserted into the inducement insertion part to maintain contact with the inducement insertion part, wherein the friction contact part is made of a softer material than the inducement insertion part, wherein the friction contact part has a diameter larger than a width of the inducement insertion part, and wherein the friction contact part is configured to move in a curved direction when in contact with the inducement insertion part.
Osada teaches wherein the friction part comprises (annotated Figure 12): a friction rear protrusion formed at each of the one or more horizontal wings (annotated Figure 12, 108, paragraph 0071); and protruded rearward from a rear end (annotated Figure 12, understood to be portion beyond back of 108) of the one or more horizontal wings (annotated Figure 12, 108); a friction-side protrusion (112) protruded laterally from the friction rear protrusion (annotated Figure 12) so surfaces of the louvers in the fully closed state form a continuous surface (paragraph 0015).
[AltContent: textbox (Osada: Figure 12)] 
    PNG
    media_image2.png
    378
    417
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the wings of Kamio to include wherein the friction part comprises: a friction rear protrusion formed at one of the one or more horizontal wings; a friction-side protrusion protruded laterally from the friction rear protrusion in view of the teachings of Osada so surfaces of the louvers in the fully closed state form a continuous surface.
Davis teaches and a friction contact part (outer surface of 29) mounted on the friction-side protrusion (28), and inserted into the inducement insertion part (32) to maintain contact with the inducement insertion part (column 2 lines 21 to 25: the link includes multiple apertures or holes, and the link is press-fit onto the connector pins such that each connector pin is received in a respective hole), wherein the friction contact part (outer surface of 29) is made of a softer material than the inducement insertion part (column 2 lines 26 to 36, column 2 lines 52 to 61, see additional), wherein the friction contact part (outer surface of 29) has a diameter larger than a width of the inducement insertion part (column 2 lines 37 to 45: such materials have sufficient elastic memory such that the link may be configured to squeeze each connector pin; Figure 4) and wherein the friction contact part (outer surface of 29) is configured to move in a curved direction when in contact with the inducement insertion part (32, understood that pivoting the vanes of the Davis apparatus would result in the friction contact part moving in an arc) for pivoting vanes (column 1 lines 7 to 9).
[AltContent: textbox (Davis: Figure 4)]
    PNG
    media_image6.png
    288
    437
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and a friction contact part mounted on the friction-side protrusion, and inserted into the inducement insertion part to maintain contact with the inducement insertion part, wherein the friction contact part is made of a softer material than the inducement insertion part, wherein the friction contact part has a diameter larger than a width of the inducement insertion part and wherein the friction contact part is configured to move in a curved direction when in contact with the inducement insertion part in view of the teachings of Davis for pivoting vanes.
Additionally, courts have ruled that mere reversal of parts (MPEP §2144.VI, A) was held to be an obvious modification. As such, reversing the material composition of the friction contact part and inducement insertion part of Davis would yield the predictable result of frictional engagement between the two parts. 
For clarity, Kamio in view of Osada teach almost all of the claimed structure but does not expressly teach the specific structure of the claimed friction part. Davis teaches an injection molded vane made of a different material than the inducement protrusion part to provide a desired frictional engagement between the link and the vanes. Because the apparatus of Davis is used to pivot vanes, it would be obvious to a person having ordinary skill in the art to add a friction contact part to the combined teachings, thereby teaching the remaining structure as claimed. In addition, Davis teaches that the link (understood to be the inducement protrusion part) to be of a soft material such that the link may be configured to squeeze each connector pin (understood to be the friction contact part), but because Davis is explicit on the material of the vane (which includes the connector pin/friction contact part); Davis is explicit that the link may be formed of any suitable material; and Courts have ruled reversal of parts is held to be an obvious modification, it would have been obvious to a person having ordinary skill in the art to make such a modification to the combined teachings. 
Regarding claim 18, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the friction contact part is formed in a cylindrical shape surrounding the friction-side protrusion, wherein the friction-side protrusion and the friction contact part are configured to be injection-molded as one body, wherein the friction-side protrusion comprises: a protrusion rod part formed through the friction contact part; and a protrusion fixing part protruded laterally from an end of the protrusion rod part, and which prevents separation of the friction contact part surrounding the protrusion rod part.
Davis further teaches wherein the friction contact part (outer surface of 29) is formed in a cylindrical shape (Figure 1, column 2 lines 21 to 25, understood that 29 must engage the hole 34 as depicted in Figure 4) surrounding the friction-side protrusion (28), wherein the friction-side protrusion (28) and the friction contact part (outer surface of 29) are configured to be injection-molded as one body (Figure 5, column 2 lines 55 to 56: the vanes may be made of an injection molded thermoplastic material, column 2 lines 15 to 21), wherein the friction-side protrusion (28) comprises: a protrusion rod part (center portion of 29) formed through the friction contact part (outer surface of shaft 28, Figure 4); and a protrusion fixing part (30) protruded laterally from an end of the protrusion rod part (center portion of 29, Figure 4), and which prevents separation of the friction contact part surrounding the protrusion rod part (Figure 5, column 2 lines 55 to 56: the vanes may be made of an injection molded thermoplastic material, column 2 lines 15 to 21, see 112(b) rejection) for pivoting vanes (column 1 lines 7 to 9).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the friction contact part is formed in a cylindrical shape surrounding the friction-side protrusion, wherein the friction-side protrusion and the friction contact part are configured to be injection-molded as one body, wherein the friction-side protrusion comprises: a protrusion rod part formed through the friction contact part; and a protrusion fixing part protruded laterally from an end of the protrusion rod part, and which prevents separation of the friction contact part surrounding the protrusion rod part in view of the further teachings of Davis for pivoting vanes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibata (US Publication No. 20050239391) teaches a register for air conditioning.
Ogura (US Patent No. 7604533) teaches a louver apparatus.
Park (US Publication No. 20130005233) teaches an air vent for a vehicle that has a bushing used to control the rotational position of vanes through friction.
Neumann (US Publication No. 20060063480) teaches a friction member for an air vent.
Zitko (US Patent No. 4043258) teaches a louver linkage seal.
Yamazaki (US Patent No. 7229582) teaches a method of two-stage injection molding of air conditioner outlet vent device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762